FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 has been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.

Status of the Claims
This action is in response to papers filed 07/23/2021 in which claims 1-53, 55-57, 59-61, 64-71, 74, 78 and 81-82 were canceled; and claims 54, 73 and 79-80 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 54, 58, 62-63, 72-73, 75-77 and 79-80 are under examination.

Withdrawn Rejection
	The rejection of claim 82 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter), is withdrawn, in view of Applicant’s cancellation of claim 82.



Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 54, 62-63 72-73, 75-77 and 79-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al (14 November 2013; WO 2013/170005 A1; citations from US 2015/0151866) in view of King et al (5 April 2007; US 2007/0077268 A1) and Tunc et al (16 September 2004; US 2004/0180072 A1).
Regarding claim 54, Oral teaches a method of making a medical implant comprising blending a polymeric material containing a polymer with an antioxidant; and consolidating the polymeric material and the antioxidant (abstract; [0019]-[0034], [0078], [0118], [0154]-[0166], [0218]-[0219] and [0235]; claims 1 and 31). Oral also teaches a layered polymeric material of the same, wherein the layered polymer material contains one or more layers that contain polymer only or polymer and low concentration of antioxidant; and one or more layers contain polymer and additives such as antioxidants, and wherein the layered polymers are consolidated ([0220]-[0224]). Oral teaches the polymer material is an ultra-high molecular weight polyethylene (UHMWPE) ([0006], [0014], [0052]-[0059] and [0084]). Oral teaches the polymer material can be crosslinked by ionizing radiation or chemical crosslinking ([0220]-[0227]). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]).
However, Oral does not teach the analgesic agent of claim 54.
Regarding the analgesic of claim 54, King teaches a method of producing a bearing (polymeric) material comprising providing a) providing a ultrahigh molecular weight polyethylene (UHMWPE); b) blending or mixing the polyethylene with beneficial agent, particularly, an analgesic; and c) consolidating the polyethylene that is blended 
It would have been obvious to one of ordinary skill in the art to include an analgesic agent such as bupivacaine, ropivacaine or lidocaine in the polymeric material of Oral per guidance from King and Tunc, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because King teaches generically that any analgesic and antibiotic agents can be blended with the polymer in the polymeric material of Oral, and Tunc provided the guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King so as the resultant polymeric material when used as a medical implant can treat joint pain after orthopedic surgery such as implantation of joint prosthesis (Tunc: abstract; [0014]-[0022]), which is also the same use (polymeric material for orthopedic implants) as mentioned in Oral and King (Oral: [0008], [0114], [0202] and [0235]; King: [0013] and [0037]), and achieve Applicant’s claimed method with reasonable expectation of success.

Regarding claim 63, Oral teaches the medical implant comprises at least one medical device selected from the group consisting of acetabular liner, shoulder glenoid, patellar component, finger joint component, ankle joint component, elbow joint component, wrist joint component, toe joint component, bipolar hip replacements, tibial knee insert, tibial knee inserts with reinforcing metallic and polyethylene posts, intervertebral discs, sutures, tendons, heart valves, stents, and vascular grafts ([0235]).
Regarding claims 72-73, Oral teaches a medical implant comprising the polymeric material or the layered polymeric material (abstract; [0019]-[0034], [0078], [0118], [0154]-[0166], [0218]-[0219], [0220]-[0224] and [0235]; claims 1 and 31). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]).
Regarding claim 75, Oral teaches the antioxidant is Vitamin E ([0008], [0014] and [0052]-[0059]).
Regarding claim 76-77 and 79-80, Oral teaches a medical implant comprising the polymeric material or the layered polymeric material (abstract; [0019]-[0034], [0078], [0118], [0154]-[0166], [0218]-[0219], [0220]-[0224] and [0235]; claims 1 and 31). Oral teaches the medical implant is a prosthetic device ([0180] and [0202]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oral et al (14 November 2013; WO 2013/170005 A1; citations from US 2015/0151866) in view of King et al (5 April 2007; US 2007/0077268 A1) and Tunc et al (16 September 2004; US 2004/0180072 A1), as applied to claim 54 above, and further in view of Wohabrebbi et al (22 October 2009; US 2009/0263319 A1).
The method of claim 54 is discussed above.
However, Oral, King and Tunc do not teach the second polymer of the layered, analgesic polymeric material is blended with at least one analgesic agent of claim 58.
Regarding claim 58, Wohabrebbi teaches a polymeric material in the form of drug depot formed by blending or mixing a biocompatible polymer with an analgesic such as ketorolac and then the mixed polymer and analgesic extruded and molded (consolidated) into a desired shape (abstract; [0056], [0059], [0069]-[0074], [0079], [0095], [0100]-[0106], [0123]-[0126] and [0130]-[0133]). Wohabrebbi teaches the drug depot containing one or more different layers, each containing polymer and drug such as analgesic agent including ketorolac ([0079], [0105], [0120], [0121] and [0132]).
 It would have been obvious to one of ordinary skill in the art to include an analgesic agent such as ketorolac in more than one layer of the layered polymeric material of Oral, and produce the claimed invention One of ordinary skill in the art would have been motivated to do so because Oral and Wohabrebbi are commonly drawn to medical implants containing a polymeric material comprising a biocompatible polymer 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the reference, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that the Examiner has not considered the non-degradable recitations in the context of the claimed invention as a whole and the whole teachings of the prior art, including sections of the prior art that teach away from the invention. Applicant goes on to alleged that Tunc and Wohabrebbi only function with degradable polymers that lose structural integrity, which is contrary to methods of making wear and oxidation resistant medical implants of Oral. Thus, Applicant alleged that Tunc and Wohabrebbi cannot be combinable with Oral because the technologies are not analogous and teaches away from Oral, as Tunc and Wohabrebbi eliminate the 

In response, the Examiner disagrees. As previously discussed, it is reiterated that Tunc and Wohabrebbi were not used for teaching the polymers of the polymeric material, but rather for providing guidance on the particular analgesics recited in claims 54 and 58. It is noted that the claimed polymers were taught by Oral and King. As discussing above in the standing 103 rejection, Oral teaches ultra-high molecular weight polyethylene (UHMWPE) as the polymer material, and UHMWPE is a non-degradable polymer and is structurally the same as the ultra-high molecular weight polyethylene used as the non-degradable polymer of the claimed invention. Likewise, King teaches the polyethylene that is blended with beneficial agent such as analgesic, was also an ultra-high molecular weight polyethylene (UHMWPE). See 103 rejection, pages 4-5 of this office action.
 Applicant is further noted that the rejection of independent claim 54 was based on the combined teachings of Oral, King and Tunc. Thus, Applicant’s arguments focusing on Tunc and Wohabrebbi are misplaced and not pertinent to the obviousness analysis based on the combined teachings of Oral, King and Tunc. As reiterated above, Tunc was used for providing guidance for including bupivacaine, ropivacaine or lidocaine as the analgesic of Oral and King, where King has established that analgesics are suitable drugs (beneficial agents) for mixing with the ultra-high molecular weight polyethylene (UHMWPE) of Oral to form the polymeric material. Indeed, Tunc is certainly combinable with Oral and King and does not teach away, as Tunc is absolutely analogous arts to Oral and King, as well as, the claimed invention because all three In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 54, 58, 62-63, 72-73, 75-77 and 79-80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-51 of copending Application No. 15774860 in view of King et al (cited above). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘860 significantly overlap with the subject matter of the instant claims i.e., a method of making a therapeutic implant comprising blending a polymeric material containing polymer with an antibiotic and antioxidant and layering the blended polymeric material with second polymeric material, and consolidating the polymeric material(s) to obtain the therapeutic implant.
The difference between the claims of the copending application ‘860 and the claims of the instant application is that the claims from the copending application ‘860 does not contain an analgesic agent. However, it would have been obvious in view to include an analgesic agent that is to be blended with the polymer in the polymeric material of the claims of the copending application ‘860 because King provide the guidance to do so by teaching that an analgesic agent can be included in the polymeric material of the copending application ‘860 when making a therapeutic implant (King: abstract; [0002], [0003], [0006]-[0008], [0010]-[0021], [0027]-[0029]; claims 1, 6, 11 and 20).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 15774860 in view of King.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
Applicant argues that “U.S. Application Serial No. 15/774,860 is still pending and has not been issued.” (Remarks, page 5, 2nd paragraph).
In response, the provisional double patenting rejection remains proper. Thus, the provisional double patenting rejection is maintained for the reasons of record and pending filing of a terminal disclaimer.

New Objections
Claim 1 is objected to because of the following informalities:  non-degradable in lines 3 and 7 of the claim is misspelled as “non-deqradable”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the body of the claim contains more than one (1) period (.) (i.e., a., b., c., etc.). It is noted that [e]ach claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m).  Appropriate correction is required.



Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613